United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, San Jose, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Max T. Gest, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1087
Issued: January 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2008 appellant filed a timely appeal from an October 29, 2007 decision of
the Office of Workers’ Compensation Programs denying his claim for back, hip and knee
conditions. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant sustained back, hip or knee conditions in the performance
of duty causally related to factors of his employment.
FACTUAL HISTORY
On November 22, 2005 appellant, then a 62-year-old transportation security screener,
filed an occupational disease claim alleging that he sustained an injury to his back, hips and legs
due to repetitive lifting and bending and long periods of standing required in his job. He began
his federal employment on September 22, 2002. Appellant stated that security screeners were

not allowed to sit during their work shifts. He was allowed two 15-minute breaks and one 30minute break. One of appellant’s tasks was “continuous screening” in which he used a hand
wand over passengers, bending frequently, and also carried personal items to an x-ray machine
and returned them to the passengers. He described as a preexisting bilateral lower extremity
problem, missing a vein in his left leg due to coronary bypass surgery a partial amputation of his
right leg following a motorcycle accident in 1970.
On December 6, 2005 the Office requested additional evidence including a detailed
description of the employment activities which contributed to appellant’s claimed conditions. It
also requested a comprehensive medical report containing a description of his symptoms, the
results of examinations and tests and medical rationale explaining how his conditions were
causally related to specific factors of his employment.
A July 25, 2003 x-ray report revealed severe degenerative disc disease at L3-4. X-rays
taken on February 9, 2006 revealed mild narrowing of the right hip joint space, degenerative
changes in both knees and a post-traumatic deformity of the right proximal tibia. An April 5,
2006 report of a magnetic resonance imaging (MRI) scan of appellant’s lumbar spine included
findings of mild Grade 1 spondylolisthesis and bilateral spondylosis at the L5-S1 level, mild
diffuse spurring and disc bulging without evidence for herniation. At the L4-5 level,
superimposed upon mild diffuse spurring and disc bulging, there was a disc protrusion
compatible with a central and right paracentral contained herniation. There was moderate diffuse
spurring and disc bulging at the L3-4 level without evidence for herniation.
In a February 9, 2006 report, Dr. Dev K. Mishra, a Board-certified orthopedic surgeon,
reviewed appellant’s medical history and x-rays and provided findings on physical examination.
He noted that appellant began his federal employment in September 2002. Dr. Mishra diagnosed
multilevel lumbar disc degenerative disease without radiculopathy, mild early bilateral hip
osteoarthritis and advanced right patellofemoral osteoarthritis. He noted that appellant had an
extensive orthopedic history which included an open right tibia/fibula fracture 20 years
previously. Appellant’s orthopedic surgeon at that time advised that he would eventually
develop arthritis in the right knee. Dr. Mishra noted that appellant was moderately overweight
and had a long-standing history of lumbar spine degenerative disc disease. Additionally,
appellant had pain in the lateral aspect of both hips. Dr. Mishra stated that appellant experienced
right knee, lower back and bilateral hip pain on almost a daily basis and had chronic lower
extremity circulatory dysfunction. He noted that changes seen on x-rays and on clinical
observation had existed for many years and it was difficult to believe that the changes were
caused entirely by his work duties beginning in September 2002. Dr. Mishra stated that there
may have been aggravating factors related to his work duties which caused a worsening of his
symptoms. He opined that appellant might require permanent work restrictions and ongoing pain
management.
In a May 22, 2006 report, Dr. Mark J. Sontag, a Board-certified physiatrist, stated that
appellant’s work activities as a security screener aggravated his Grade 1 L5-S1 spondylolisthesis
and right L4-5 disc protrusion causing bilateral L5 radiculopathy.
Appellant prepared a statement describing his job duties and asked Dr. Mishra and
Dr. Sontag to circle “yes” or “no” in answer to whether the job duties could have aggravated his

2

back condition. The duties included continuous standing or walking during an 8- or 10-hour
shift with two 15-minute breaks and 30 minutes for lunch, working on a concrete floor,
continuous lifting of luggage weighing between 5 and 70 pounds and carrying it to a search area,
checking passengers with a hand wand for 30 minutes 4 times per work shift and working
mandatory overtime during his first year of work. Dr. Mishra and Dr. Sontag circled “yes” to
appellant’s descriptions of his job duties, indicating that the duties aggravated his preexisting
back condition.
In reports dated March 13 and June 19, 2007, Dr. Jacob E. Tauber, a Board-certified
orthopedic surgeon, reviewed appellant’s medical history and provided findings on physical
examination. He diagnosed degenerative disc disease of the lumbar spine with disc protrusion
and spondylolisthesis with traumatic aggravation. Dr. Tauber noted that appellant sustained
injuries to his back and lower extremities in a 1970 motorcycle accident, underwent medical
treatment and reported a full recovery. He stated that appellant began his federal employment in
September 2002 as a passenger screener whose duties included screening passengers, examining
luggage and observing the x-ray machine. The physical requirements included prolonged
standing, bending, twisting, stooping, repetitive movement of the upper and lower extremities
and repetitive hand movement. Appellant sometimes had to assume awkward positions to
perform his job and he lifted and carried up to 70 pounds. He worked 8 to 10 hours a day, 5 to 7
days a week. The history of injury provided was that in July 2003 appellant was wanding a
passenger and, after bending down, he was not able to straighten up due to pain in his lower back
radiating down both legs. Appellant was evaluated by a chiropractor, underwent physical
therapy and was released to return to modified work duties. In July 2005, he returned to his
passenger screening position for 18 months which caused an aggravation of his back symptoms.
Appellant continued to work with restrictions but experienced increasing lower back pain.
Dr. Tauber stated that, although appellant had a long-standing back condition, the
symptomatology in his back and legs was aggravated during his federal employment. He opined
that appellant’s lumbar spine condition was permanently aggravated by his federal work duties.
On June 19, 2007 Dr. Tauber stated that appellant had a traumatic aggravation of his underlying
lumbar spine degenerative disc disease which was caused by lifting luggage, wanding passengers
and bending, squatting and stooping. He opined that each activity, by itself, was sufficient to
cause an aggravation of appellant’s back condition and the combination of activities was more
than sufficient to cause an aggravation. Dr. Tauber stated that the duties of appellant’s federal
employment clearly played a role in permanently aggravating his underlying pathology.
By decisions dated March 2 and July 24, 2006 and February 13 and October 29, 2007, the
Office denied appellant’s claim on the grounds that the evidence was insufficient to establish that
his back, hip and knee conditions were caused or aggravated by factors of his employment.1
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
1

The Office issued a September 12, 2007 decision denying appellant’s request for reconsideration but reissued
the decision on October 29, 2007 as a decision on the merits.

3

factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that diagnosed
condition is causally related to the employment factors identified by the employee.2 The medical
evidence required to establish causal relationship, generally, is rationalized medical evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on whether there is a causal relationship between the employee’s diagnosed
condition and the compensable employment factors. The opinion of the physician must be based
on a complete and accurate factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.3
ANALYSIS
Appellant has the burden to provide medical evidence establishing that he sustained a
medical condition causally related to factors of his federal employment.
Dr. Sontag stated that appellant’s work activities as a security screener aggravated his
preexisting L5-S1 spondylolisthesis and right L4-5 disc protrusion causing bilateral L5
radiculopathy. However, he did not provide a thorough medical history of these preexisting
conditions. Dr. Sontag did not describe the specific work activities that caused the aggravation.
Additionally, he did not provide medical rationale explaining how specific work activities caused
an aggravation of appellant’s preexisting back conditions. Therefore, Dr. Sontag’s report does
not establish that appellant’s preexisting back and lower extremity conditions were aggravated
by his federal employment.
Dr. Mishra diagnosed preexisting multilevel lumbar disc degenerative disease without
radiculopathy, mild early bilateral hip osteoarthritis and advanced right patellofemoral
osteoarthritis. He noted that appellant’s extensive orthopedic history included an open right
tibia/fibula fracture 20 years previously. Appellant’s orthopedic surgeon at that time advised that
he would eventually develop arthritis in the right knee. He began his federal employment in
September 2002. Appellant experienced right knee, lower back and bilateral hip pain on almost
a daily basis and had chronic lower extremity circulatory dysfunction. Dr. Mishra noted that
changes seen on x-rays and on clinical observation had existed for many years and it was
difficult to believe that these changes were caused entirely by his work duties beginning in
September 2002. He stated that there may have been aggravating factors related to his work
duties which caused a worsening of symptoms. Dr. Mishra opined that appellant might require
permanent work restrictions and ongoing pain management. There are several deficiencies in
Dr. Mishra’s report. He did not provide a thorough history of appellant’s preexisting back and
lower extremity conditions. Dr. Mishra’s opinion on causal relationship is speculative in that he
opined that there “may” have been aggravating factors related to appellant’s work duties that
2

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

4

caused a worsening of his underlying conditions. Additionally, he did not describe appellant’s
specific work activities. Dr. Mishra did not provide medical rationale explaining how specific
work duties aggravated appellant’s back and lower extremity conditions. He indicated that
appellant might have permanent work restrictions but did not explain how appellant’s work
duties caused a permanent aggravation of his underlying conditions. For these reasons,
Dr. Mishra’s report does not establish that appellant’s back, hip and leg conditions were
permanently aggravated by his federal employment.
Appellant described his job duties and asked Dr. Mishra and Dr. Sontag to circle “yes” or
“no” in answer to whether these job duties could have aggravated his back condition. The duties
included continuous standing or walking with two 15-minute breaks and 30 minutes for lunch,
working on a concrete floor, continuous lifting of luggage weighing between 5 and 70 pounds
and carrying it to a search area, checking passengers with a hand wand for 30 minutes four times
per work shift and working mandatory overtime during his first year of work. Dr. Mishra and
Dr. Sontag circled “yes” to his descriptions of his job duties, indicating that the duties aggravated
his preexisting back condition. However, the Board has held that a physician’s opinion on causal
relationship which consists only of checking “yes” to a form report is of diminished probative
value on the issue of causal relationship.4 This evidence does not establish that appellant
sustained a medical condition causally related to factors of his employment.
Dr. Tauber diagnosed lumbar spine degenerative disc disease and spondylolisthesis with
traumatic aggravation. He noted that appellant sustained injuries to his back and lower
extremities in a 1970 motorcycle accident. Appellant underwent medical treatment and reported
a full recovery.
Dr. Tauber stated that appellant began his federal employment in
September 2002 as a passenger screener whose duties included screening passengers, examining
luggage and observing the x-ray machine. The physical requirements included prolonged
standing, bending, twisting, stooping, repetitive movement of the upper and lower extremities
and repetitive hand movement. Appellant sometimes had to assume awkward positions to
perform his job and he lifted and carried up to 70 pounds. He worked 8 to 10 hours a day, 5 to 7
days a week. In July 2003 appellant was wanding a passenger and, after bending down, he was
not able to straighten up due to pain in his lower back radiating down both legs. He was
evaluated by a chiropractor, underwent physical therapy and was released to return to modified
work duties. Dr. Tauber noted that in July 2005 appellant returned to his passenger screening
position for 18 months and experienced an aggravation of his back symptoms. He continued to
work with restrictions, but experienced increasing lower back pain. Dr. Tauber opined that,
although appellant had a long-standing preexisting lumbar spine condition, his condition was
permanently aggravated by his federal work duties which included lifting luggage, wanding
passengers and bending, squatting and stooping. However, he provided insufficient medical
rationale explaining how appellant’s work duties aggravated his degenerative spine condition,
i.e., the mechanism of injury. Additionally, Dr. Tauber did not explain how appellant was able
to continue working for a considerable length of time, 18 months, if his work duties were
aggravating his back condition. Due to these deficiencies, his report is not sufficient to establish
that appellant’s back and lower extremity conditions were aggravated by factors of his federal
employment.
4

See Gary J. Watling, 52 ECAB 278, 280 (2001).

5

CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that his
back, hip or knee conditions were caused or aggravated by factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 29, 2007 is affirmed.
Issued: January 13, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

